Citation Nr: 0837264	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  08-06 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a back disability. 


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1979 to February 
1981.  The veteran also served in the United States Coast 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 RO decision, which 
confirmed and continued a previous denial of a claim for 
service connection for a back disability.

Despite any determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

In July 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Hartford, Connecticut 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The claimed of entitlement to service connection for a back 
disability is being reopened and REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an RO decision dated in November 2005, the veteran's 
claim for service connection for a back disability was denied 
on the basis that no chronic lumbosacral, thoracic, or 
cervical back disability subject to service connection was 
shown by the service medical records or demonstrated by 
evidence following service. 

2.  Evidence received since the November 2005 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The November 2005 RO decision denying the veteran's claim 
for service connection for a back disability is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a back disability 
has been submitted  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's application to reopen his 
previously denied claim for service connection for a back 
disability, this application, and only this application, has 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA solely with regards to the 
veteran's application to reopen is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran essentially contends that his back complaints are 
related to an injury he sustained during service.  The 
preliminary issue before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a back disability.  

The veteran initially sought service connection for a back 
disability in a July 2005 claim.  This claim was denied in a 
November 2005 RO decision.  Rating actions are final and 
binding based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2007).  The claimant has 
one year from notification of an RO decision to initiate an 
appeal by filing a notice of disagreement (NOD) with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a) (2007).  The veteran was notified of the 
November 2005 rating decision via a November 21, 2005, 
letter, including notice of his appellate rights.  He did not 
file a timely appeal.  Therefore, the November 2005 RO 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002).  In 
order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the November 2005 denial was that no permanent 
residual or chronic lumbosacral, thoracic, or cervical back 
disability subject to service connection was shown by the 
service medical records or demonstrated by evidence following 
service.  At the time of this denial, service medical records 
were considered. 

The new evidence submitted since this denial consists of the 
veteran's statements and hearing testimony, private treatment 
records, and VA treatment records.

In regards specifically to the VA treatment records, the 
Board notes that the claims folder contains a September 2005 
VA treatment record documenting complaints of chronic low 
back pain.  The treating nurse practitioner noted chronic 
back pain since 1979 and encouraged the veteran to seek 
service connection as it "sounds like it started while in 
service".  As this treatment record directly relates to the 
issue of whether or not the veteran has a permanent residual 
or chronic back disability subject to service connection, the 
Board concludes that it satisfies the low threshold 
requirement for new and material evidence.  The claim is 
reopened.  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a back disability, the 
veteran's claim is reopened.  To this extent, and to this 
extent only, the appeal is granted.


REMAND

The veteran is seeking entitlement to service connection for 
a back disability.  After a thorough review of the veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.

The veteran alleges that he currently has a back disability 
as a result of falling off of a helicopter during active 
duty.  See veteran's statement, September 2007.  He asserts 
that he has experienced chronic back pain since this 
incident.  See hearing transcript, July 2008.  

A review of the veteran's service medical records reflects 
that he complained of low back tenderness and back pain in 
November 1980.

In recent VA and private medical records, the veteran has 
been treated for complaints of back pain.  Specifically, in 
September 2005, a nurse practitioner noted that the veteran 
complained of chronic back pain since 1979 and encouraged the 
veteran to seek service connection as it "sounds like it 
started while in service".  See VA treatment record, 
September 2005.  

The Board notes that, a layperson, such as the veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.

Therefore, as the veteran's service medical records reflect a 
complaint of back pain and tenderness, the veteran contends 
that he has experienced back pain since an incident in active 
duty, and the September 2005 VA treatment record indicates 
that the veteran's current back pain may have begun during 
service, the Board finds that the necessity for a VA 
examination is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  This 
issue must be remanded in order to schedule the veteran for a 
VA examination to determine definitively whether he has a 
current back condition and, if so, whether this current back 
condition was caused or aggravated by his active duty 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination for his back.  The claims 
file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed. 

The examiner should conduct a thorough 
examination of the veteran's spine, and 
provide a diagnosis for any pathology 
found.  After reviewing the file, the 
examiner should render an opinion as to 
whether the veteran currently has a 
back condition or disability.  As to 
any disability identified, an opinion 
should be provided as to whether it is 
at least as likely as not that the 
disability had its onset in service, or 
is otherwise related to service.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the January 2008 
statement of the case (SOC).  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he 
should be provided a supplemental 
statement of the case (SSOC), which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


